* Case 1:18-cv-01395-CFC-CJB Document 19 Filed 01/09/19 Page 1 of 10 PagelD #: 141

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

BIODELIVERY SCIENCES INTERNATIONAL,
INC. and ARIUS TWO, INC.,

Plaintiffs,
Vv. C.A. No. 18-1395 (CFC)
ALVOGEN PB RESEARCH & DEVELOPMENT
LLC, ALVOGEN MALTA OPERATIONS LTD.,
ALVOGEN PINE BROOK LLC, ALVOGEN, INC.,
and ALVOGEN GROUP, INC.,

)
)
)
)
)
)
)
)
)
)
)
)
Defendants. )

_gpropessp/ SCHEDULING ORDER

This GT say of January 2019, the Court having conducted an initial Rule 16(b) scheduling
conference pursuant to Local Rule 16.1(b), and the parties having determined after discussion that
the matter cannot be resolved at this juncture by settlement, voluntary mediation, or binding
arbitration:

IT IS ORDERED that:

1. Rule 26(a)(1) Initial Disclosures. The parties shall make their initial disclosures required
by Federal Rule of Civil Procedure 26(a)(1) on or before January 30, 2019. The parties shall also
make their initial disclosures pursuant to Paragraph 3 of the Delaware Default Standard for
Discovery, on January 30, 2019. The parties are discussing a proposed ESI Order and will utilize
the Court’s discovery dispute procedures should they be unable to reach agreement.

2. Joinder of Other Parties and Amendment of Pleadings. All motions to join other parties,

and to amend or supplement the pleadings, shall be filed on or before September 20, 2019.
' Case 1:18-cv-01395-CFC-CJB Document 19 Filed 01/09/19 Page 2 of 10 PagelD #: 142

3. Discovery.

a. Discovery Cut Off. All discovery in this case shall be initiated so that it will
be completed on or before December 20, 2019.

b. Initial Discovery and Exchanges. Pursuant to Paragraph 4(a)-(d) of the
Default Standard:

i. On or before January 30, 2019, Plaintiffs will produce the
prosecution histories of the asserted patents under Paragraph 4(a) of the default disclosures.

ii. On or before February 15, 2019, Defendants shall produce their
ANDA under Paragraph 4(b) of the default disclosures.

iii.On or before March 15, 2019, Plaintiffs shall provide to Defendants
their initial claim chart under Paragraph 4(c) of the default disclosures.

iv. On or before May 3, 2019, Defendants shall provide to the Plaintiffs
their initial invalidity contentions under Paragraph 4(d) of the default standard.

C. Document Production. Document production shall be substantially
completed on or before July 18, 2019.

d. Requests for Admission. A maximum of fifty (50) requests for admission
are permitted for each side. This limitation does not include requests for admission directed the
authentication of documents.

e. Interrogatories. A maximum of twenty-five (25) interrogatories, including
contention interrogatories, are permitted for each side.

f. Depositions. Each side is limited to a combined total of seven (7)
depositions upon oral examination of individual fact witnesses plus one deposition under Federal

Rule of Civil Procedure 30(b)(6). Such depositions shall comport with Federal Rule of Civil
" Case 1:18-cv-01395-CFC-CJB Document 19 Filed 01/09/19 Page 3 of 10 PagelD #: 143

Procedure 30(d), i.e., each deposition is limited to one (1) day of seven (7) hours, except that the
total collective time for all topics for one or more witnesses designated under Rule 30(b)(6) shall
not exceed fourteen (14) hours. When an interpreter is required (i.e., when the deponent is not a
native English speaker), each two (2) hours of actual deposition time will count as one (1) hour
toward the total time permitted. If necessary, either party may petition the court for additional
depositions and/or time. The parties agree that no depositions shall take place until after the date of
the Substantial Completion of Document Production.

4, Application to Court for Protective Order. Should counsel find it will be necessary to
apply to the Court for a protective order specifying terms and conditions for the disclosure of
confidential information, counsel should confer and attempt to reach an agreement on a proposed
form of order and submit it to the Court on or before February 15, 2019.

Any proposed protective order must include the following paragraph:
Other Proceedings. By entering this Order and limiting the
disclosure of information in this case, the Court does not
intend to preclude another court from finding that
information may be relevant and subject to disclosure in
another case. Any person or party subject to this Order who
becomes subject to a motion to disclose another party’s
information designated as confidential pursuant to this Order
shall promptly notify that party of the motion so that the
party may have an opportunity to appear and be heard on
whether that information should be disclosed.

5. Disputes Relating to Discovery Matters and Protective Orders. Should counsel find they
are unable to resolve a dispute relating to a discovery matter or protective order, the parties shall
contact the Court’s Case Manager to schedule an in-person conference/argument. Unless otherwise

ordered, by no later than 72 hours prior to the conference/argument, the party seeking relief shall

file with the Court a letter, not to exceed three pages, outlining the issues in dispute and the party’s
" Case 1:18-cv-01395-CFC-CJB Document 19 Filed 01/09/19 Page 4 of 10 PagelD #: 144

position on those issues. The party shall submit as attachments to its letter (1) an averment of
counsel that the parties made a reasonable effort to resolve the dispute and that such effort included
oral communication that involved Delaware counsel for the parties, and (2) a draft order for the
Court’s signature which identifies with specificity the relief sought by the party. By no later than
48 hours prior to the conference/argument, any party opposing the application for relief may file a
letter, not to exceed three pages, outlining that party’s reasons for its opposition. Two courtesy
copies of the parties’ letters and attachments must be provided to the Court within one hour of e-
filing the document(s). If a motion concerning a discovery matter or protective order is filed
without leave of the Court, it will be denied without prejudice to the moving party’s right to bring
the dispute to the Court through the procedures set forth in this paragraph.

6. Papers Filed Under Seal. When filing papers under seal, counsel shall deliver to the Clerk
an original and one copy of the papers. A redacted version of any sealed document shall be filed
electronically within seven days of the filing of the sealed document.

7. Courtesy Copies. The parties shall provide to the Court two courtesy copies of all briefs
and one courtesy copy of any other document filed in support of any briefs (i.e., appendices,
exhibits, declarations, affidavits, etc.). This provision also applies to papers filed under seal.

8. Claim Construction Issue Identification. On or before May 30, 2019, the parties shall
exchange a list of those claim term(s)/phrase(s) that they believe need construction and their
proposed claim construction of those term(s)/phrase(s). This document will not be filed with the
Court. Subsequent to exchanging that list, the parties will meet and confer to prepare a Joint Claim
Construction Chart to be filed no later than June 18, 2019. The Joint Claim Construction Chart, in
Word format, shall be e-mailed simultaneously with filing to cfe_civil@ded.uscourts.gov. The text

for the Joint Claim Construction Chart shall be 14-point and in Times New Roman or a similar
” Case 1:18-cv-01395-CFC-CJB Document 19 Filed 01/09/19 Page 5 of 10 PagelD #: 145

typeface. The parties’ Joint Claim Construction Chart should identify for the Court the
term(s)/phrase(s) of the claim(s) in issue and should include each party’s proposed construction of
the disputed claim language with citation(s) only to the intrinsic evidence in support of their
respective proposed constructions. A separate text-searchable PDF of each of the patent(s) in issue
as well as those portions of the intrinsic record relied upon shall be submitted with this Joint Claim
Construction Chart. In this joint submission, the parties shall not provide argument.

9. Claim Construction Briefing. The Plaintiffs shall serve, but not file, their opening brief,
not to exceed 5,500 words, on July 16, 2019. The Defendants shall serve, but not file, their
answering brief, not to exceed 8,250 words, on August 13, 2019. The Plaintiffs shall serve, but not
file, their reply brief, not to exceed 5,500 words, on September 3, 2019. The Defendants shall
serve, but not file, their sur-reply brief, not to exceed 2,750 words, on September 24, 2019. The
text for each brief shall be 14-point and in Times New Roman or a similar typeface. Each brief
must include a certification by counsel that the brief complies with the type and number limitations
set forth above. The person who prepares the certification may rely on the word count of the word-
processing system used to prepare the brief.

No later than October 4, 2019, the parties shall file a Joint Claim Construction Brief.
The parties shall copy and paste their untitled briefs into one brief, with their positions on each
claim term in sequential order, in substantially the form below.

JOINT CLAIM CONSTRUCTION BRIEF

I, Agreed-upon Constructions
II. Disputed Constructions
A. [TERM 1]
1, Plaintiffs’ Opening Position
" Case 1:18-cv-01395-CFC-CJB Document 19 Filed 01/09/19 Page 6 of 10 PagelD #: 146

2. Defendants’ Answering Position
3. Plaintiffs’ Reply Position
4, Defendants’ Sur-Reply Position

B. [TERM2]
1, Plaintiffs’ Opening Position
2. Defendants’ Answering Position
3. Plaintiffs’ Reply Position
4, Defendants’ Sur-Reply Position

Etc. The parties need not include any general summaries of the law relating to claim
construction. If there are any materials that would be submitted in an appendix, the parties shall
submit them in a Joint Appendix.

6
| 6 ».m. on November [t, 2019,

10. Hearing on Claim Construction. Beginning at
the Court will hear argument on claim construction. Absent prior approval of the Court (which, if
it is sought, must be done by joint letter submission no later than the date on which answering
claim construction briefs are due to be served), the parties shall not present testimony at the
argument, and the argument shall not exceed a total of three hours.

11. Disclosure of Expert Testimony.

a. Expert Reports. For the party who has the initial burden of proof on the
subject matter, the initial Federal Rule 26(a)(2) disclosure of expert testimony is due on or before
February 19, 2020. The supplemental disclosure to contradict or rebut evidence on the same
matter identified by another party is due on or before March 18, 2020. Reply expert reports from
the party with the initial burden of proof are due on or before April 15, 2020. No other expert
reports will be permitted without either the consent of all parties or leave of the Court. Along with

the submissions of the expert reports, the parties shall advise of the dates and times of their experts’

availability for deposition. Depositions of experts shall be completed on or before June 5, 2020.
Case 1:18-cv-01395-CFC-CJB Document 19 Filed 01/09/19 Page 7 of 10 PagelD #: 147

12. Case Dispositive Motions. No case or issue dispositive motions will be permitted in this
Hatch-Waxman case tried to the bench.

13. Applications by Motions. Except as otherwise specified herein, any application to the
Court shall be by written motion. Any non-dispositive motion should contain the statement
required by Local Rule 7 .1.1.

14. Pretrial Conference. on Kft, 2008 the Court will hold a Rule 16(e) final pretrial
conference in court with counsel beginning at 4:00_p.m. The parties shall file a joint proposed
final pretrial order in compliance with Local Rule 16.3(c) no later than 5:00 p.m. on the third
business day before the date of the final pretrial conference. Unless otherwise ordered by the
Court, the parties shall comply with the timeframes set forth in Local Rule 16.3(d) for the
preparation of the proposed joint final pretrial order.

The parties may raise issues related to expert testimony in the pretrial order.

15. Motions in Limine. Motions in limine shall not be separately filed. All in limine requests
and responses thereto shall be set forth in the proposed pretrial order. Each party shall be limited to
three in limine requests, unless otherwise permitted by the Court. Each in limine request and any
response shall contain the authorities relied upon; each in limine request may be supported by a
maximum of three pages of argument and may be opposed by a maximum of three pages of
argument, and the party making the in Jimine request may add a maximum of one additional page
in reply in support of its request. If more than one party is supporting or opposing an in limine
request, such support or opposition shall be combined in a single three-page submission (and, if the
moving party, a single one-page reply). No separate briefing shall be submitted on in limine

requests, unless otherwise permitted by the Court.
" Case 1:18-cv-01395-CFC-CJB Document 19 Filed 01/09/19 Page 8 of 10 PagelD #: 148

16. Compendium of Cases. A party may submit with any briefing two courtesy copies of a
compendium of the selected authorities on which the party would like the Court to focus. The
parties should not include in the compendium authorities for general principles or uncontested
points of law (e.g., the standards for summary judgment or claim construction). An authority that
is cited only once by a party generally should not be included in the compendium. An authority
already provided to the Court by another party should not be included in the compendium.
Compendiums of cases shall not be filed electronically with the Court, but a notice of service of a

compendium of cases shall be filed electronically with the Court.

17. Trial. This matter is scheduled for a 5. -day [Propose5-day-BenehPriatf beach trial

v: 3 San { . g of 0
beginning at_9:40%.m. on September 2 , 2020, with the subsequent trial days beginning at 3

am. The trial will be timed, as counsel will be allocated a total number of hours in which to
present their respective cases.

18. ADR Process. This matter is referred to a magistrate judge to explore the possibility of

he DISPRICT JUDGE

alternative dispute resolution.

 
" Case 1:18-cv-01395-CFC-CJB Document19 Filed 01/09/19 Page 9 of 10 PagelD #: 149

Summary of Case Schedule

      

 

 

 

 

 

coe 3 “vent 5: oProposed Dates: eros aati
Complaint Filed September 7, 201 7
Answer Filed November 30, 2018
Exchange Rule 26 Initial Disclosures January 30, 2019
Plaintiffs Produce the Prosecution Histories for
the Asserted Patents Under Paragraph 4(a) of January 30, 2019
Default Disclosures
Be eanaerd Paragraph 3 Disclosures by January 30, 2019
Protective Order February 15, 2019

 

Defendants Produce Their ANDA Under

Paragraph 4(b) of Default Disclosures February 15, 2019

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plaintiffs’ Claim Chart Pursuant to Paragraph

4(c) of the Default Standard March 15, 2019
Defendants’ Initial Validity Contentions

Pursuant to Paragraph 4(d) of the Default May 3, 2019
Standard

Exchange List of Claim Terms for Construction

and Constructions May 30, 2019
Submit Final Joint Claim Chart June 18, 2019
Plaintiffs to Serve Opening Claim Construction July 16, 2019
Brief

Substantial Completion of Document July 18, 2019
Production

Defendants to Serve Answering Claim August 13, 2019
Construction Brief

Amendment of Pleadings September 20, 2019
Paints to Serve Reply Claim Construction September 3, 2019
Defendants to Serve Sur-Reply Claim

Construction Brief September 24, 2019
Parties to File Joint Claim Construction Brief

and Joint Appendix of Evidence October 4, 2019
Markman Claim Construction Hearing November 2019
Close of Fact Discovery December 20, 2019
Opening Expert Reports February 19, 2020
Rebuttal Expert Reports March 18, 2020
Reply Expert Reports April 15, 2020
Close of Expert Discovery June 5, 2020
Pretrial Conference August 2020
5-Day Bench Trial September 2020

 
” Case 1:18-cv-01395-CFC-CJB Document 19 Filed 01/09/19 Page 10 of 10 PagelD #: 150

 

Oates

 

 

Thirty Month Stay Deadline

10
